UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Special Global Opportunities Fund, Inc. Address of Principal Business Office: 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 Telephone Number: 1-877-607-0414 Name and Address of Agent for Service of Process: Andrew Dakos Bulldog Investors, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, New Jersey 07663 Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with filing of Form N-8A:YES []NO [X] 133067.00100/7314569v.1 Item 1.
